


109 HR 5395 IH: Energy Freedom Bonds Act of

U.S. House of Representatives
2006-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5395
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2006
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To authorize the Secretary of the Treasury to issue
		  Energy Freedom Bonds to finance programs to facilitate the research,
		  development, and deployment of clean renewable energy
		  technologies.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Freedom Bonds Act of
			 2006.
		2.Energy Freedom
			 BondsSection 3105 of title
			 31, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(f)(1)The Secretary may designate one or more
				series of bonds or certificates (or any portion thereof) issued under this
				section as Energy Freedom Bonds.
					(2)The proceeds from any portion of a
				series of bonds or certificates which is designated under this subsection shall
				be used only for expenditures under programs to facilitate the research,
				development, or deployment of technologies utilizing solar heat, solar light,
				wind, geothermal energy, and biomass, except for—
						(A)heat from the burning of municipal solid
				waste; or
						(B)heat from a dry steam geothermal
				reservoir that—
							(i)has no mobile liquid in its natural
				state;
							(ii)is a fluid composed of at least 95
				percent water vapor; and
							(iii)has an enthalpy for the total
				produced fluid greater than or equal to 2.791 megajoules per kilogram (1200
				British thermal units per pound).
							(3)The Secretary shall annually report
				to Congress on the amount of bonds and certificates designated under this
				subsection and on the use of the proceeds of such bonds and
				certificates.
					.
		
